DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-3) in the reply filed on 1/11/2021 is acknowledged.
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2021.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 04/01/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0038097 application as required by 37 CFR 1.55.

Drawings
Figure 2-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“coupling unit” in claim 1 (note claims 2 and 3 provide sufficient structure to avoid invoking an interpretation under 35 USC 112(f)) interpreted as a fastening groove, a coupling groove, and a connection member [0017]; a contact bond [0019] (see also claim 2); a melt bond [0020] (see also claim 2); and equivalents thereof.
“fastening structure” in claim 2 (note claim 3 provides sufficient structure to avoid invoking an interpretation under 35 USC 112(f)) interpreted as a fastening groove and a coupling groove [0017] and equivalents thereof.
“connection member” in claim 2 and 3 interpreted as a screw or bolt [0054], [0057], and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is to a plasma focus ring of a semiconductor etching apparatus, rather than to a semiconductor etching apparatus. However, the claim makes references to structures that are not claimed as part of the plasma focus ring (e.g. electrostatic chuck in line 4 and upper electrode in line 6), but would be common structures in a semiconductor etching apparatus. It is unclear if the claim intends to claim these structures or is referring to them to indicate intended placement within a semiconductor etching apparatus. Because the ring is being claimed rather than the apparatus, the claim will be interpreted as a functional limitation referring to these structures to indicate the intended placement of the claimed plasma focus ring, rather than to also claim these structures. If applicant wishes to claim the structures, applicant is kindly requested to amend the claim to directly claim the structures and to consider if there are part of the plasma focus ring or if the claim should be directed to a plasma processing apparatus. Specifically the following interpretations are made:
 	(i) “placed on an upper outer side of an electrostatic chuck” in line 3-4 is interpreted as a functional limitation referring to the intended placement of the plasma focus ring and is not interpreted as requiring an electrostatic chuck to be present
	(ii) “coupled to an upper electrode” in line 6 is interpreted as a functional limitation referring to the intended coupling of the plasma focus ring and is not interpreted as requiring an upper electrode or a demonstrated coupling to an upper electrode if it would be capable of being coupled to an upper electrode.
Regarding claim 1, the claim recites in line 5-6 “formed with a step across an inner circumferential surface”.  It is unclear if this is referring to how the upper plasma 
Regarding claim 1 and claim3, claim 1 recites in line 10 “coupling a top of the “L” shaped cross section of the upper plasma focus ring and one side of the lower plasma focus ring” (emphasis added). It is unclear what is meant by “top” because Fig 6 and 8-10 appear to demonstrate a bottom of the L shaped cross section of the upper plasma focus ring (110) is coupled to the lower plasma focus ring (120). Further claim 3, which depends from claim 1, indicates that the fastening groove (111) is formed in the bottom edge of the upper plasma focus ring. It is unclear how the same portion and surfaces can be both the top and the bottom.  The instant drawings demonstrate the upper plasma focus ring may have one orientation when being formed (Fig 11(b)) and a different orientation when the rings are bonded (Fig 11(c)). In these different orientations a “top” surface of the upper ring (110) during formation (Fig 11(b)) becomes a bottom edge or surface when connected to the lower ring (Fig 11(c)). For purpose of examination on the merits and consistent with the instant specification, the cited portions of claims 1 and 3 are interpreted as inclusive of referring to the same surface the bottom edge in claim 3. 
Regarding claim 2, the claim recites in lines 2-3 that the “coupling unit is bonded through a fastening structure by a connection member, contact point bonding, or melting bonding”. This is unclear for several reasons. First the “coupling unit is bonded” is unclear because it is unclear to what structure the coupling unit is bonded. As noted in the 112(f) interpretation of “coupling unit” above, the coupling unit is inclusive of a melt or contact point bond or the fastening groove, coupling groove, and connection member. If the coupling unit is instead bonded to another structure by these different connections, it is unclear what structure the coupling unit is. Consistent with the instant specification (see [0017-0020] inter alia), the coupling unit is one of the structures listed in lines 2-3 of the claim. Therefore, for purpose of compact prosecution on the merits, the claim line 2 is being interpreted as “coupling unit is a contact point bonda meltand a connection member, a contact point bonda melt
Regarding claim 3, the claim has been discussed above regarding the use of connection of the top of the “L” shaped cross section (claim 1) and referring to the same portion as the bottom edge of the upper plasma ring (line 3 of claim 3). It is noted that claim 3 is dependent from claims 1 and claim 2. In the present form of claim 2 and claim 3, claim 3 is unclear because it further suggests the coupling unit is bonded by structures that have been interpreted as part of the coupling unit. This has been partially addressed by the suggested corrections to claim 2 above. However, for consistency and examination on the merits, the claim is interpreted as limiting the fastening structure to include the two grooves disclosed and then to also indicate that the connection member, which was claimed in claim 2, is inserted into these grooves. It is respectfully suggested that claim 3 be amended to recite “wherein the fastening structurethe bottom edge of the and a coupling groove formed in an edge of the lower plasma focus ring to penetrate up and down; and wherein the connection member is inserted into the coupling groove…”. Note that “the bottom edge” was discussed above in reference to claim 1 and 3 and referring to the same surface as both bottom and top. If applicant chooses a different correction that amending claim 1 to refer to “a bottom edge”, then applicant should apply the appropriate correction to claim 3. 
Examiner has made a bona fide effort to propose claim language corrections that are consistent among the claims such that correction of an issue to an independent claim does not create new issues with a dependent claim and to identify where such changes to dependent claims would also need to be made. Applicant is respectfully requested to fully consider any claim language changes made to the independent or dependent claims and to review for consistent usage of claim terminology. If applicant wishes to consider different changes or is concerned how a change impacts a different claim and feels the examiner has erred in identifying how to address the impact of changes on a dependent claim or within a claim, applicant is encouraged to contact examiner for an interview to discuss these issues or proposed changes.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application Publication 2006/0225655 of Faguet et al., hereinafter Faguet.
Regarding claim 1, Faguet teaches a plasma focus ring (800 Fig 2, note it focuses the plasma in the inner portion of chamber 110) of a semiconductor etching apparatus (see apparatus of Fig 2 and note [0038] teaches etching process may be performed), the plasma focus ring comprising: an upper plasma focus ring (810 Fig 4) placed on an upper outer side of an electrostatic chuck (see Fig 2 and 4, note chuck 120 and note [0035] teaches the holder may have an electrostatic clamping system), having an "L" shaped cross-sectional structure formed with a step across an inner circumferential surface (810 Fig 2 and 4), and coupled to an upper electrode (note that this is interpreted as an intended positioning and that [0059] teaches it may be coupled to the upper assembly 130 that includes an upper electrode [0029]); a lower plasma focus ring (820 Fig 4) tightly attached to the upper plasma focus ring (Fig 4), and having a plurality of slots formed to induce flow of gas [0060]; and a coupling unit (830 Fig 4, [0060], note this is a screw and grooves in the upper plasma ring 810 and the lower ring 820) for detachably coupling a top (see claim interpretation this is a bottom edge of 810 during connection, but is capable of being a top surface when the structure 810 is rotated and also note that the connector 830 may be considered coupling with a top 
Regarding claim 2, Faguet teaches the grooves in the upper ring and lower ring and the connection screw (130) (Fig 4) for the coupling unit. Faguet teaches this may be provided as a plurality of regular intervals ([0059] note the teaching of a finite number of posts). Regarding the at regular intervals, if applicant feels the cited portion of Faguet does not teach this, it would have been obvious to position them at regular intervals because Faguet teaches they are positioned around the circumference and regular 
Regarding claim 3, Faguet teaches the fastening groove is formed in the bottom edge of the upper ring (810 Fig 4) and formed to penetrate in the up and down the lower ring (820 Fig 4) and the connection member (830 Fig 4) is inserted into the grooves to couple the upper and lower focus rings.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application Publication 2011/0100553 of Dhindsa et al., hereinafter Dhindsa.
Regarding claim 1, Dhindsa teaches a plasma focus ring (212 and 270 of Fig 2A-B) of a semiconductor etching apparatus (abstract), the plasma focus ring comprising: an upper plasma focus ring (upper portion of 212) placed on an upper outer side of an electrostatic chuck (see Fig 2A, note chuck is the combination of 204, 214, 216, 218, 228), having an "L" shaped cross-sectional structure formed with a step across an inner circumferential surface (upper L shaped portion of 212 in Fig 2A-B), and coupled to an upper electrode (202 Fig 2A); a lower plasma focus ring (portion of 212 having the holes 226a-d or portion of 270 having holes 276a-d) tightly attached to the upper plasma focus ring (Fig 2A-B), and having a plurality of slots formed to induce flow of gas (Fig 2A-B, holes 226a-d or 276a-d); and a coupling unit (Fig 2B screw or bolt like structure shown but not numbered penetrating 212 and 270, or in Fig 2A the melt bond between the lower portion and the upper portion, note this is a product by process limitation) for detachably coupling a top (see claim interpretation this is a bottom edge of the L shaped 
Regarding claim 2, Dhindsa demonstrates an option with a single ring which is a melt bonded coupling unit because Dhindsa teaches it may be formed of a semi-conductor material [0024] which is shaped as a liquid melt and solidified such that the portions may be considered melted and bonded. Additionally Dhindsa demonstrates the grooves in the upper ring and lower ring and the connection screw (Fig 2B) for the coupling unit. If applicant feels the screw is not explicitly taught by Dhindsa, then it would have been obvious to include the screw or bolt and grooves because a person having ordinary skill in the art at the time the invention was filed would have understood .
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application Publication 2012/0000608 of Kellogg et al., hereinafter Kellogg.
Regarding claim 1, Kellogg teaches a plasma focus ring (500 Fig 3 and 4A-D) of a semiconductor etching apparatus (Fig 3 and [0006]), the plasma focus ring comprising: an upper plasma focus ring (upper portion of 212) placed on an upper outer side of an electrostatic chuck (see 310 Fig 3, note [0011] teaches a substrate support may have electrostatic clamping), having an "L" shaped cross-sectional structure formed with a step across an inner circumferential surface (510 and 520 Fig 4C), and coupled to an upper electrode (Fig 3 coupled to upper electrode 303 and 304); a lower plasma focus ring (portion 530 Fig 4C) tightly attached to the upper plasma focus ring (Fig 4C-D), and having a plurality of slots formed to induce flow of gas (Fig 4C-D); and a coupling unit (Fig 4C-D the melt bond between the lower portion and the upper portion) for detachably coupling a top (see claim interpretation this is a bottom edge of the L shaped upper portion 510 and 520, but is capable of being a top surface when the structure is rotated) of the "L" shaped cross section of the upper plasma focus ring and one side of the lower plasma focus ring (Fig 4C-D), wherein plasma is formed in an 
Regarding claim 2, Kellogg demonstrates an option with a single ring which is a melt bonded coupling unit because Kellogg teaches it may be formed of a semi-conductor material [0015] which is shaped as a liquid melt and solidified such that the portions may be considered melted and bonded. Additionally Kellogg teaches melt or contact point bonding or mechanical connection with a bolt [0037]. It is noted that for a bolt connection there inherently must be a groove for the bolt to be inserted into that passes through the lower plate and into the upper L shaped section when the connection is between the horizontal surfaces between 520 and 530 (Fig 4C). If applicant feels the groove is not inherently taught by Kellogg, then it would have been obvious to include the grooves because a person having ordinary skill in the art at the time the invention was filed would have found it obvious to include a groove in the ring .
Claim Rejections - 35 USC § 103
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faguet.
Regarding claim 2, Faguet teaches the grooves in the upper ring and lower ring and the connection screw (130) (Fig 4) for the coupling unit. Faguet teaches this may be provided as a plurality of regular intervals ([0059] note the teaching of a finite number of posts). Regarding the at regular intervals, it would have been obvious to position them at regular intervals because Faguet teaches they are positioned around the circumference and regular intervals provide a routine positioning so that the position of the structures does not rely on a specific alignment to ensure the grooves are all aligned.
Regarding claim 3, Faguet teaches the fastening groove is formed in the bottom edge of the upper ring (810 Fig 4) and formed to penetrate in the up and down the lower ring (820 Fig 4) and the connection member (830 Fig 4) is inserted into the grooves to couple the upper and lower focus rings.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhindsa.
Regarding claim 3, regarding the screw or bolt connection, it would have been obvious to include the connections at regular intervals so that exact alignment at only one position is not required to ensure alignment of all the holes for connection. It is noted that as presented the claim limits only the embodiment of the fastening structure and connection member, such that the anticipatory teachings of the bonding applied to claim 2 would remain as anticipating the limitations of claim 3 because they are adding to an alternative configuration than the melt bonding coupling unit. Further, Dhindsa also remains as applied to claim 2 to teach the screw or bolt configuration and as applied to the claim 2 to teaches or renders obvious the fastening groove is formed in the bottom edge of the upper ring (Fig 2B) and formed to penetrate in the up and down the lower ring (Fig 2B) and the connection member (Fig 2B) is inserted into the grooves to couple the upper and lower focus rings.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg.
Regarding claim 3, Regarding the screw or bolt connection, it would have been obvious to include the connections at regular intervals so that exact alignment at only one position is not required to ensure alignment of all the holes for connection. Kellogg also remains as applied to claim 2 to teach the screw or bolt configuration and as applied to the claim 2 to inherently teach or renders obvious the fastening groove is formed in the bottom edge of the upper ring (bottom edge of 520 Fig 4C) and formed to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0005685 teaches using connection members (160a Fig 1) to connect the side (108 and bottom 160) as an alternative to a single body structure (180 Fig 3). US 6008130 teaches a screw (38) inserted into a plurality of confinement rings and spacers having through hole grooves until a final ring structure 40 having a groove for the end of the screw (Fig 1-2). US 6171453 teaches a confinement ring with screw attachments (Fig 3A-B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716